En esta solicitud alegó el peticionario que era el alguacil del Juzgado de Paz de Mayagüez y trataba de ser repuesto en su cargo y recobrar los sueldos correspondientes al mismo, del Comisionado Municipal de Servicio Público de Maya-güez. Este se defendió, alegando, que el cargo de aguacil no estaba creado por ninguna ley insular u ordenanza municipal y admitió que el municipio de Mayagüez babía creado el cargo de vez en cuando u otro parecido, pero dejó de ha-cerlo en el año 1921. La corte inferior resolvió que la ley de 1904 reorganizando el sistema judicial prescribía sobre alguaciles de los juzgados de paz, pero no para las ciudades de San Juan, Ponce y Mayagüez. El apelante no ba demos-trado que la corte incurrió en error y toda vez que el muni-cipio babía creado el cargo que desempeñó el peticionario, tenía también el derecho de suprimirlo. La sentencia debe confirmarse.
El Juez Asociado Sr. Wole, emitió la opinión del tribunal.